Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            DETAILED ACTION
This is in response to the communication filed on 09/23/2019. Claims 1-24 were pending in the application. Claims 1-24 have been allowed.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
    			           Examiner’s Reasons for Allowance
Closest prior art in the record, Shapiro et al, US 8,595,385 B1 teaches a method for writing data to server submission queues in a storage controller. The method includes involves receiving (600) an input or output (I/O) request. The I/O request that has a command is associated with a virtual submission queue (vSQ). A virtual server queue identifier (vSQ ID) associated with the vSQ is obtained (602). A server submission queue (sSQ) is identified (610) based on the vSQ and a vSQ-to-sSQ mapping. The submission queue entry is sent to the storage controller. The storage controller places the submission queue entry in the sSQ that is located in the memory. (See Abstract)

Koch et al, US 2012/0151472 A1 teaches a system wherein hardware transmit and/or receive queues in a self-virtualizing IO resource are virtualized to effectively abstract away resource-specific details for the self-virtualizing IO resource. By doing so, a logical partition may be permitted to configure and access a desired number of virtual transmit and/or receive queues, and have an adjunct partition that interfaces the logical partition with the self-virtualizing IO resource handle the appropriate mappings between the hardware and virtual queues (See Abstract)
Closest prior art in the record, Prasad et al, US 2017/0075710  A1 teaches a method/ system for determining, in a virtualized network system, a relationship of a sensor relative to other sensors. The captured network data received from plurality of software sensors is analyzed to identify, for each respective software sensor, a first group of sensors, a second group of sensors, and a third group of sensors, wherein all traffic flows observed by the first group of sensors are also observed by the second group of sensors, and all traffic flows observed by the second group of sensors are also observed by the third group of sensors. For each respective sensor, a location of each respective sensor relative to other sensors within the virtualized computing system is determined based upon whether the respective sensor belongs to the first group of sensors, the second group of sensors, or the third group of sensors (See Abstract)

Independent claim 1  is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a system comprising besides other limitations:  “a system on a chip (SoC) including a crossbar circuit configured to selectively output the plurality of digital sensor signals to different outputs; a plurality of queue circuits to receive a different one of the plurality of digital sensor signals from the crossbar circuit; and a hypervisor controlling a sensor protection circuit to selectively permit reading of the plurality of digital sensor signals from the crossbar circuit by the plurality of queue circuits”
Furthermore, independent claim 19 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination an apparatus comprising besides other limitations:  “a system on a chip (SoC) including a crossbar circuit configured to receive a plurality of digital sensor signals and to selectively output the plurality of digital sensor signals to different outputs; a plurality of queue circuits to receive a different one of the plurality of digital sensor signals from the crossbar circuit; and a hypervisor controlling a sensor protection circuit to selectively permit reading of the plurality of digital sensor signals from the crossbar circuit by the plurality of queue circuits”.
                                                              Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 1
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494